Title: From George Washington to Brigadier General George Weedon, 27 March 1777
From: Washington, George
To: Weedon, George



Dear Sir,
Morris Town Mar. 27th 1777

Your Letter of the 10th Instt from Philadelphia came duly to hand; in answer to that part of it which respects Captns Thornton & Washington I have to observe, that upon looking over the list of Virga Officers, and finding that neither of these Gentlemen in the common

course of promotion (notwithstanding the number of vacancies which had lately happend in those Regiments) would, by several, come in as Field Officers, I thought, however great their merit might be, the advancing them at once to the Rank of Lieutt Colonels would (considering the Connexion between us) be looked upon as the effect of partiality—I have therefore made Cap. Washington Major of Moylans light Dragoons—and Captn Thornton Majr of a Regiment to be raised by Colo. Thruston in Virginia, with the chance of being Lieutt Colonel of it, if Angus McDonald refuses that offer. This appointment must, I should think, be more agreeable to Thornton than to be thrown into an Eastern Regiment, provided it could be raised, of which there is little prospect, as the Massachusetts have added a large additional Bounty to that allowed by Congress, which puts a total stop; Henley writes me, to his Inlisting a single Man. Thornton is authorized to facilitate the Recruiting of Thruston Regiment, & will, I hope, exert himself to the utmost in getting it compleated, especially as Thruston[’s] Wound will render it impossible for him to take an active part for sometime to come, & McDonalds acceptance of the Lieutt Colonelcy [is] much doubted here.
I have not yet seen any of the recover’d Soldiers of the third Regiment, spoken of as orderd to this place by you, It is next to Impossible, I find, to get either Officers or Men out of comfortable Quarters, Issue what orders you will for this purpose—nothing, I am convinced, but the breaking of two or three Officers in every Regiment will effect a radical cure of the Negligence, Inattention, and in fact, downright disobedience, which is now so prevalent among the Officers of this Army. and this remedy shall most assuredly be administred.
You conclude your Letter, my good Sir, with an assurance, that you shall see me early in the Summer—surely you meant this by way of Joke or trial only—can you possibly conceive that my consent would be obtaind for such an absence as this? Could I stand justified do you think, in the opinion of the Public, to suffer the Officers of the States to be absent so long at the most important, and active part perhaps, of the Campaign? No Sir, it is neither to be done, nor expected; No Man wishes more to gratifie Officers than I do—Nor can any Man feel more for their private Inconveniencies, because no Person suffers more by an absence from home than myself—but when I forego all the advantages of private Interest, and have more cause to regret my confinement, and may suffer more by it from a peculiarity of Circumstances than any other Man in the Service from a sense of Duty to the Public it cannot be presumed that that Sense which totally restrains my own wishes can give unbounded Indulgences to others. I must therefore inform you, that I cannot consent to your being longer from the Army

than the tenth of May. that will allow you as many Months as I should be sincerely thankful for Weeks, to go home and return in.
Your old Lieutt Colonel Marshall is not yet returnd to Camp, I must therefore desire, that in my name, you will order him, and every other Officer of the Virginia Troops, not actually engaged in Recruiting by proper authority; nor on Furlough; nor on business; having written leave, and written Instructions from General Stephen’s or myself to join their respective Regiments immediately if they went from the Army—If they are from any of the Corps coming on, to execute the Orders they are charged with & come on without delay. My Compliments to all friends I am very sincerely Dr Sir Yrs

Go: Washington


P.S. A Vessell is just arriv’d at Boston with 12000 Stand of Arms 1000 Barls of Gun Powder &ca &ca—from France. A French Man of War, 50 Guns, saild at the same time, for the same place, with 50 Brass Field Pieces & other Warlike Stores—Goods &ca &ca—two Prizes were then in the Harbour, just taken going from Great Britain to the West Indies with dry Goods to the amt of £50,000—this follows 11,000 Stand of Arms &ca just arrivd at Phila. Glorious News this.

